NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1744-17T1

DESTINY DICKENS, an infant,
by her Guardian Ad Litem,
YVONE SMITH, and YVONE
SMITH, individually,

         Plaintiffs-Respondents,

v.

IRVINGTON BOARD OF
EDUCATION,

         Defendant-Appellant,

and

DEREK STRONG,

     Defendant.
_____________________________

                   Submitted November 29, 2018 – Decided March 28, 2019

                   Before Judges O'Connor and Whipple.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-6221-15.
            Hunt, Hamlin & Ridley, Mauro, Lilling, Naparty,
            LLP, and Porzio, Bromberg & Newman, PC, attorneys
            for appellant (Caryn L. Lilling, of counsel and on the
            brief).

            Kirsch, Gelband & Stone, attorneys for respondent
            (Gregg Alan Stone, of counsel and on the brief;
            Ronald J. Morgan, on the brief).

PER CURIAM

      The court being advised by the parties in the above matter that the issues

in dispute have been amicably resolved, the appeal is accordingly dismissed with

prejudice and without costs to either party.




                                                                        A-1744-17T1
                                        2